OPINION OF THE COURT BY
FREAR, J.
This is au action of trespass to recover damages alleged to have been caused by defendant’s cattle running upon plaintiff’s land. Defendant pleaded res adjudieata, and showed in support o£ his plea that he had obtained judgment in a certain action of assumpsit which had previously been brought against him by this plaintiff to recover a sum alleged to be due upon an express contract for the pasturage of these same cattle upon the same land and during practically the same period as that during which the trespasses are alleged to have occurred. The district magistrate sustained the plea and gave judgment for the defendant. This was error. The question in the assumpsit case was whether there was a contract or not. The question in this is whether there was a trespass or not. The finding in the former case that there was no contract did not settle the question whether there had been a trespass.
The judgment appealed from is reversed and a new trial is ordered.